DISMISS; and Opinion Filed November 18, 2015.




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00584-CV

                                  WAYNE RAND, Appellant
                                          V.
                                STEVE MCMASTERS, Appellee

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 11-13633

                              MEMORANDUM OPINION
                            Before Justices Fillmore, Myers, and Evans
                                   Opinion by Justice Fillmore
       Appellant’s brief in this case is overdue. By postcard dated September 29, 2015, we

notified appellant the time for filing his brief had expired. We directed appellant to file both his

brief and an extension motion within ten days. We cautioned appellant that failure to file his

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellant has not filed his brief, an extension motion, or otherwise corresponded with

the Court regarding the status of his brief.

       Accordingly, we dismiss this appeal. See Tex. R. App. P. 38.8(a)(1); 42.3(b), (c).



                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE
130584F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WAYNE RAND, Appellant                               On Appeal from the 68th Judicial District
                                                    Court, Dallas County, Texas
No. 05-13-00584-CV        V.                        Trial Court Cause No. 11-13633.
                                                    Opinion delivered by Justice Fillmore,
STEVE MCMASTERS, Appellee                           Justices Myers and Evans participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee STEVE MCMASTERS recover his costs of this appeal
from appellant WAYNE RAND.


Judgment entered this 18th day of November, 2015.




                                             –2–